DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed January 29, 2021.
In view of the Amendments to the Claims filed January 29, 2021, the rejections of claims 23 and 24 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 17, 2020 have been withdrawn.
In view of the Amendments to the Claims filed January 29, 2021, the rejections of claims 11, 12, and 21-26 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 17, 2020 have been withdrawn.
In view of the Amendments to the Claims filed January 29, 2021, the rejections of claims 11, 12, and 21-26 under 35 U.S.C. 103 previously presented in the Office Action sent September 17, 2020 have been modified only in response to the Amendments to the Claims.
Claims 11-30 are currently pending while claims 13-20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araoka T (JP 10-102708 included in applicant submitted IDS filed June 6, 2019) in view of Powell et al. (U.S. Pub. No. 2009/0114263 A1).
With regard to claim 11, Araoka T discloses a building exterior cladding panel comprising:
a panel (see Fig. 1 and Fig. 2) having
a first longitudinally extending edge, a second longitudinally extending edge, an upper transverse edge and a lower transverse edge, the upper transverse edge extending from the first longitudinally extending edge to the second longitudinally extending edge, the lower transverse edge extending from the first longitudinally extending edge to the second longitudinally extending edge (as depicted in Fig. 2 and annotated Fig. 2 below, the cited panel has a first 

    PNG
    media_image1.png
    543
    473
    media_image1.png
    Greyscale

Annotated Fig. 2
the panel having a longitudinal dimension and a transverse dimension (as depicted in Fig. 2 and annotated Fig. 2 above, the cited panel has a longitudinal dimension and a transverse dimension),
the transverse dimension delimited by the first and second longitudinal edges (as depicted in Fig. 2 and annotated Fig. 2 above, the cited transverse dimension delimited by the cited first and second longitudinal edges) and
the longitudinal dimension delimited by the upper and lower transverse edges (as depicted in Fig. 2 and annotated Fig. 2 above, the cited longitudinal dimension delimited by the cited upper and lower transverse edges);
the upper transverse edge of the panel including an upper overlap area intended to be covered by an adjacent panel (as depicted in Fig. 1, Fig. 4, and annotated Fig. 1 below, the cited upper transverse edge of the panel includes an upper overlap area intended to be covered by an adjacent panel as depicted in Fig. 4);

    PNG
    media_image2.png
    354
    439
    media_image2.png
    Greyscale

Annotated Fig. 1
the lower transverse edge of the panel including a lower overlap area intended to overlap a further adjacent panel (as depicted in Fig. 1, Fig. 4, and annotated Fig. 1 above, the cited lower transverse edge of the panel includes a lower overlap area intended to overlap a further adjacent panel as depicted in Fig. 4);
a central part of the panel connecting the upper and lower transverse edges, covered by at least one photovoltaic module (as depicted in Fig. 1and annotated Fig. 1 above, a central part of the panel connecting the cited upper and lower transverse edges, covered by at least one photovoltaic module 2) including 
an electrical pole on a longitudinal end of the at least one photovoltaic module and a further electrical pole of reverse polarity on an opposite longitudinal end of the at least one photovoltaic module (such as depicted in Fig. 1 and Fig. 4 [0020-0021] “connector receiver 13 connected to the (-) pole of the solar cell element 2…connectors 12 connected to the (+) pole”);
a perforation located in the lower overlap area and traversed on one side of the panel by an electrical cable connecting one of the two electrical poles of the photovoltaic module to an electrical plug located on a reverse side of the panel in the lower overlap area (such as depicted in Fig. 1 and annotated Fig. 1’ below, a perforation, or hole/opening, located in the cited lower overlap area where plug 12 extends into the panel and traversed on one side of the panel by an electrical cable connecting one of the two electrical poles, + pole, of the photovoltaic module 2 to an electrical plug located on a reverse/rear side of the panel in the cited lower overlap area);

    PNG
    media_image3.png
    418
    410
    media_image3.png
    Greyscale

Annotated Fig. 1’
an opening located in the upper overlap area, into which is inserted a connector receiver connected to the other of the two electrical poles of the photovoltaic module by an electrical cable (such as depicted in Fig. 1 and annotated Fig. 1’’ below, an opening located in the cited upper overlap area, into which is inserted a connector receiver 13 connected to the other of the two electrical poles, - pole, of the photovoltaic module 2 by an electrical cable).

    PNG
    media_image4.png
    599
    427
    media_image4.png
    Greyscale

Annotated Fig. 1’’

Araoka T does not disclose wherein the connector receiver is specifically the claimed electrical junction box.
However, Powell et al. discloses a junction box for a photovoltaic module 3 (see 308, Fig. 4). Powell et al. discloses the electrical junction box comprising: 
a base (such as depicted in annotated Fig. 4 below);

    PNG
    media_image5.png
    558
    784
    media_image5.png
    Greyscale

Annotated Fig. 4
a lateral wall surrounding and extending perpendicular to the base, the lateral wall including, on an external surface, a peripheral shoulder to hold the electrical junction box in place (as depicted in annotated Fig. 4 above; see annotated Fig. 4 above which depicts the cited peripheral shoulder physically holding the cited electrical junction box in place and structurally capable of 
an access door located on the lateral wall of the electrical junction box, intended for the insertion of a circuit breaker in the electrical junction box (409, Fig. 4-5);
a cable outlet (such as the cable outlet housing cable 307, Fig. 4), 
situated in a part of the electrical junction box located above the peripheral shoulder (as depicted in Fig. 4, the cited cable outlet is structurally capable of being located above the cited peripheral shoulder when viewed in the perspective of Fig. 4), 
to connect the electrical junction box to the other of the two electrical poles of the photovoltaic module (as depicted in Fig. 4 via cable 307 or the other corresponding cable depicted adjacent cable 307);
an internal cavity delimited by the base and the lateral wall (as depicted in Fig. 4-5, a cavity inside the cited base and cited wall), including:
an electrical terminal with an axis perpendicular to the base, intended for the connection of an electrical plug located on a reverse side of said adjacent panel (such as electrical terminal 103 with an axis perpendicular to the cited base, structurally capable of electrically connecting another electrical plug, depicted as adjacent cable 307 in Fig. 4, locatable on a reverse side of an adjacent panel); and
an electrical switch connecting the electrical terminal to the cable outlet and located facing the access door (104, Fig. 4).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the connector receiver in the opening of the building exterior cladding panel of Araoka T to include the electrical junction box design of Powell et al. because it would allow for electrical disconnection of the photovoltaic module during installation and electrical connection of the photovoltaic module after installation. 
Araoka T, as modified by Powell et al., teaches wherein the lateral wall passes through the cited opening of Araoka T, as the cited lateral wall of the electrical junction box would extend from the attached surface of the cited electrical junction box and the panel through a portion of the cited openings towards the opposite surface of the cited electrical junction box away from the panel. 
Araoka T, as modified by Powell et al., teaches wherein the peripheral shoulder holds the electrical junction box in place in the cited opening of Araoka T, as the cited peripheral shoulder is physically coupled/attached in place in the cited opening to the cited electrical junction box.
With regard to claim 12, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses further comprising:
a recess surrounding the opening (as depicted in annotated Fig. 1’’’ below, a recess or depression formed by the component surrounding the cited opening).

    PNG
    media_image6.png
    605
    473
    media_image6.png
    Greyscale

Annotated Fig. 1’’’
With regard to claim 21, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein
the longitudinal dimension is greater than the transverse dimension (while it Fig. 2 and annotated Fig. 2 above appears to teach the cited longitudinal dimension as greater than the cited transverse dimension, only upon contrary evidence that the cited longitudinal dimension is not greater than the cited transverse dimension, alternatively it would have been obvious to have tired the cited longitudinal dimension to be greater than the cited transverse dimension because it is one in a finite number of options, finite options being the same, greater, or less, within the technical grasp of a skilled artesian, see MPEP 2143E).
With regard to claim 22, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein
the perforation is adjacent the at least one photovoltaic module (as depicted in Fig. 1 and Fig. 2, the cited perforation is adjacent, or next to, the at cited least one photovoltaic module 2).
With regard to claim 23, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein
the at least one longitudinally extending photovoltaic module covers the central part and a portion of the lower overlap area (as depicted in Fig. 2, the cited at least one longitudinally extending photovoltaic module 2 covers the cited central part and a portion of the cited lower overlap area).
With regard to claim 24, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein
the at least one longitudinally extending photovoltaic module is longitudinally adjacent the upper overlap area (as depicted in Fig. 1-2, the cited at 
With regard to claim 25, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein
the opening is spaced apart from the at least one photovoltaic module in the longitudinal direction (as depicted in Fig. 1-2, the cited opening is spaced apart from the at least one photovoltaic module in the longitudinal direction).
With regard to claim 26, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Powell et al. discloses wherein
the base forms a bottom surface of the junction box (as depicted in annotated Fig. 4’ below, the cited base forms a bottom surface of the cited electrical junction box, or a surface towards the bottom of the device),
the lateral wall extends from the base upward to the external surface (as depicted in annotated Fig. 4’ below, the cited lateral wall extends, or stretches, from the cited base upward towards the top of the device to the external surface, the surface interfacing the cited peripheral shoulder), and where
the peripheral shoulder forms a top surface of the junction box (as depicted in annotated Fig. 4’ below, the cited peripheral shoulder forms a top surface of the cited electrical junction box, or a surface towards the top of the cited electrical junction box).

    PNG
    media_image7.png
    405
    631
    media_image7.png
    Greyscale

Annotated Fig. 4’
With regard to claim 27, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein 
the at least one photovoltaic module is at least one longitudinally extending photovoltaic module, and the at least one longitudinally extending photovoltaic module, the first longitudinally extending edge, and the second longitudinally extending edge all longitudinally extend in a longitudinal direction (as depicted in Fig. 2, the cited at least one photovoltaic module 2 is at least one longitudinally extending photovoltaic module, and the cited at least one longitudinally extending photovoltaic module 2, the cited first longitudinally extending edge, and the cited second longitudinally extending edge all longitudinally extend in a longitudinal direction).
With regard to claim 28, dependent claim 27 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein 
the longitudinal end and the opposite longitudinal end are at opposite ends of the at least one longitudinally extending photovoltaic module in the longitudinal direction (such as depicted in Fig. 1-2, the cited longitudinal end and the cited opposite longitudinal end are at opposite ends of the cited at least one longitudinally extending photovoltaic module in the longitudinal direction).
With regard to claim 29, dependent claim 27 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein 
the adjacent panel is a longitudinally adjacent panel in the longitudinal direction and the further adjacent panel is a further longitudinally adjacent panel in the longitudinal direction (such as depicted in Fig. 4, the cited adjacent panel is a longitudinally adjacent panel in the longitudinal direction and the cited further adjacent panel is a further longitudinally adjacent panel in the longitudinal direction).
With regard to claim 30, independent claim 11 is obvious over Araoka T in view of Powell et al. under 35 U.S.C. 103 as discussed above. Araoka T discloses wherein 
one of the electrical pole and the further electrical pole is in the upper overlap area and the other of the electrical pole and further electrical pole is in the lower overlap area (as depicted in Fig. 1 and described in [0020-0021], one of the cited electrical pole and the cited further electrical pole is in the cited upper overlap area and the other of the electrical pole and further electrical pole is in the cited lower overlap area).

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 7, 2021